Citation Nr: 0501920	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  96-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1968 to July 1971.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
1995 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The Board remanded this matter for evidentiary development on 
three separate occasions (in October 1997, in January 1999, 
and in August 2003).  The matter is now ready for appellate 
disposition.


FINDING OF FACT

The veteran's depression was manifested during his period of 
active service.  


CONCLUSION OF LAW

Depression was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

The Merits of the Claim for Service Connection

I.	Background

In March 1994, the veteran claimed service connection for 
depression.  He claims that certain incidents he experienced 
while serving on active duty caused his depression.  

The veteran claims that in 1969, he was abused by fellow 
service members in a holding company at Ft. Benning, Georgia.  
The veteran was stationed there while awaiting commencement 
of an Officer Candidate School (O.C.S.) class in which he was 
enrolled.  He asserts that some members of this command were 
detainees awaiting courts-martial.  He stated that, as the 
only member of this command awaiting O.C.S., he incurred 
verbal abuse and "blanket party" beatings with shovels and 
other metal instrumentalities.  He further stated that, on 
one occasion, he was stripped naked and physically battered 
with metal wires and metal poles.  He stated that officers 
and senior enlistment personnel at the command encouraged 
this behavior to maintain control over "hold-over" troops.  
The RO obtained no records reflecting these abuses.              

The veteran stated that he first began experiencing 
depression during his O.C.S. training.  He stated that he 
regularly cried during this training, and was seen by a 
psychiatrist during this time period.  In the records 
obtained by the RO, there is no specific reference to the 
veteran's depression disorder while at O.C.S.  There is, 
however, a reference to his O.C.S. termination for "personal 
reasons."  And there is a notation in the veteran's service 
medical records, from October 1968, which states "seen by 
M.H.C.D. and again on October 19, 1968."  The RO's request 
from the National Personnel Records Center for additional 
information relating to this reference proved negative.  

The veteran stated that after his separation from his O.C.S. 
training, he was transferred to Germany.  This transaction is 
reflected in his service records.  In Germany, the veteran 
claims his depression worsened.  He stated that he saw a 
psychiatrist in Frankfurt, Germany on multiple occasions, and 
that as a result of these visits and his constant crying and 
depression, he was offered a "Section 8 discharge."  He 
stated that he refused such a discharge offer because he 
feared it would adversely affect his future, and because he 
was advised it would be better for him to finish his active 
duty commitment.  

The veteran stated that, later during his assignment in 
Germany, he was raped by fellow service members.  He stated 
that, in response to the attack, his depression worsened to 
such an extent that he was transferred to duty as a 
chaplain's assistant.  At this duty station, he stated that 
he constantly cried while hiding and isolating himself in a 
church basement.  He stated that the Army then revoked his 
top-secret clearance.  The RO obtained no records reflecting 
this revocation.  

Documents obtained by the RO do not reveal treatment for 
depression, or the occurrence of a sexual assault, during the 
time the veteran was stationed in Germany.  Service records 
do reveal, however, a demotion during the general time frame 
of his service in Germany.  

The veteran stated that his depression continued to worsen 
after his discharge from service in July 1971.  He stated 
that he was prescribed anti-depressant medication soon after 
discharge.  He also stated that he received post-service 
treatment for depression at the University of Oregon, 
University of Colorado, and Rutgers University.  The RO 
requested documents reflecting such treatment from these 
universities, but each replied that no such records existed.  
The medical records supervisor at Rutgers University added 
that medical records were only maintained at their 
institution for seven years.  Seven years had elapsed from 
the date of attendance to the date of the veteran's request 
for records.      

The veteran claims that his service-connected depression has 
caused him difficulty in his civilian professional life.  He 
stated that he has had difficulty maintaining steady 
employment, and has been terminated numerous times due to his 
crying spells while in work.  Moreover, he stated that, while 
working in Africa for the Peace Corps, he was treated for 
major depression, and returned to the United States for 
medical termination.  Records obtained by the RO from the 
Peace Corps reflect this claim to depression, treatment, and 
subsequent medical termination in September 1976.  

Records obtained by the RO show that the veteran has been 
hospitalized for depression on two occasions, in August 1976 
after returning to the US from his Peace Corps duties in 
Africa, and with VA in March to May 1994.  Records obtained 
also show that private medical personnel have diagnosed the 
veteran with depression.  The RO did not obtain, and the 
veteran did not submit, records showing treatment for 
depression from the date of discharge in 1971, until the date 
of medical termination with the Peace Corps in September 
1976.    

To support his claim, the veteran submitted lay statements 
from his father and his brother.  The veteran's father stated 
that when his son entered the military, "he was a normal, 
fun-loving young man" who returned home "depressed and 
angry with everyone."  The veteran's father also stated that 
the veteran had received counseling and medication for many 
years, and, as a result of his difficulty in interacting with 
others, had failed in marriage and in achieving friendships.   

The veteran's brother stated that he remembered the veteran 
as a happy person before his entry into active service.  He 
recounted that he remembers the veteran's episodes of 
depression and apparent desire to commit suicide after the 
veteran's discharge from service.  He also commented that the 
veteran had difficulty in his relationships and in his 
professional life.  He stated that he had been concerned 
about his brother's "mental condition" for a long time.      

The veteran's entrance medical examination report is negative 
for any reference to depression, as is his separation medical 
examination report.     

In August 2003, the Board remanded this matter for a VA 
mental disorders examination to determine whether it is at 
least as likely as not that the veteran's depression was 
manifested during service or is otherwise related to the 
veteran's military service.  

In April 2004, VA administered a Compensation and Pension 
Examination addressing these requests.  After review of the 
C-file, the administering physician diagnosed the veteran 
with chronic major depressive disorder.  The physician also 
stated that "it is at least as likely" that the veteran's 
depression manifested itself during his time in the military.  
This physician based her opinion on documentary evidence 
showing that the veteran visited a mental health clinic in 
October 1968, and on the veteran's claims to have been 
offered a "Section VIII" discharge while serving in 
Germany.  The physician also considered circumstantial 
evidence supporting the veteran's claims to emotional 
problems during O.C.S. and in Germany, such as records 
showing he was terminated from O.C.S. for "personal 
reasons" and records showing he was demoted while in 
Germany.  

In supporting her opinion, the physician appeared to rely on 
the assumption that the veteran did receive an offer for a 
"Section VIII" discharge while in Germany.  In her opinion, 
the physician stated that the RO had confirmed that this 
offer had been made.  As the RO noted in its Supplemental 
Statement of the Case, however, such an offer had not been 
verified in records obtained pursuant to the veteran's claim.     

In its Supplemental Statement of the Case subsequent to the 
physician's medical opinion, dated in October 2004, the RO 
stated that service connection should be denied because the 
medical opinion was based on erroneous information - that the 
RO had verified that the veteran was in fact offered a 
"Section VIII" discharge while serving in Germany.  The RO 
further noted - as it had in its previous rating decision, 
Statement of the Case, and Supplemental Statements of the 
Case - that it had been unable to obtain direct evidence 
supporting in-service treatment for depression.    

II.	Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

III.	Analysis

The Board has thoroughly reviewed the evidence of record and, 
in accordance with pertinent statutes and regulations, finds 
that service connection is warranted for the veteran's 
depression disorder.  

It is clear that the veteran has a present disability for 
depression.  Documentary evidence shows depression diagnoses 
as recent as April 2004, when the veteran underwent his VA 
Compensation and Pension Examination, and as early as August 
1976, while the veteran served in the Peace Corps.    

The totality of the evidence of record also supports the 
veteran's claim to in-service depression.  He has 
consistently described the depression he began suffering in 
O.C.S. and which he continued to suffer while serving in 
Germany.  Circumstantial evidence - of an in-service October 
1968 mental health clinic visit, of his separation from 
O.C.S. for "personal reasons," and of his demotion while in 
Germany - supports this claim.  And lay testimony, offered by 
the appellant's father and brother, supports the claim that 
the veteran entered service without a depression disorder, 
but was discharged with one.  

Medical evidence, moreover, connects this evidence of in-
service depression with the present depression disorder.  The 
VA physician, after consideration of the veteran's entire 
claim file, concluded that the veteran's depression was 
likely manifested during military service.  

The Board has considered the fact that this medical opinion 
may be partly based on an erroneous assumption - that the 
offer of a "Section VIII" discharge had been verified by 
the RO.  The Board also has considered the fact that records 
reflecting the veteran's claims to in-service psychiatric 
treatment in Germany have not been located, nor have private 
medical records reflecting treatment for depression the 
veteran claimed to have received just after discharge.  

Nevertheless, even with these deficiencies, the Board finds 
that the evidence of record does not preponderate against the 
veteran's claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996)(to deny a claim on its merits, the evidence must 
preponderate against the claim).  Therefore, service 
connection is granted for depression.  


ORDER

Entitlement to service connection for major depressive 
disorder is granted.  



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


